Citation Nr: 1702358	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-45 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from September 1979 to January 1980, with reservist service thereafter, and a period of active duty (federalized reservist service) from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Board remanded this case, which then also encompassed a service connection claim for gastric cancer with metastases to the liver.  Thereafter, the RO granted service connection for gastric cancer, as reflected in a May 2016 rating decision, thereby extinguishing the related appeal of that claim.  


FINDING OF FACT

The Veteran's current seizure disorder did not have its onset in service and is not otherwise related to service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection for certain chronic diseases, including certain organic diseases of the nervous system such as seizure disorders , will be presumed when the disease develops during or to a compensable degree within one year of a veteran's discharge from a period of service of 90 days or more.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a); VBA Manual M21-1, IV.ii.2.B.2.b.

As referenced above, the Veteran had two periods of service, an initial period of ACDUTRA from September 1979 to January 1980 at the commencement of his reservist service with the Ohio National Guard and a second period of active duty from January 2003 to January 2005 when his National Guard unit was activated to support Operation Noble Eagle.  Although efforts were made to obtain the Veteran's service treatment records from his first period of ACDUTRA, including inquiries to the federal repository of such records and the Veteran's National Guard unit, the records were not located, and the Veteran was informed of their unavailability in a notice accompanying the September 2009 rating decision on appeal.  Moreover, as noted by the RO, the Veteran has not asserted that his seizure disorder had its onset in or is otherwise related to his period of ACDUTRA, and the Veteran experienced his first seizure in 1985, approximately five years after his discharge from this period of service, thereby failing to suggest such a causal relationship.  

Indeed, per letters of record from the Veteran's treating neurologist, the Veteran has only experienced two seizures, one in 1985 and one in 1999, and after his second seizure, the Veteran began taking a prophylactic prescription medicine designed to prevent future seizures, which he continues to take to the present day.  The Veteran's service treatment records from his second period of active service, spanning from January 2003 to January 2005, include notations that the Veteran was taking this prophylactic medicine, but do not reflect any treatment for or reference to a recurrence of his seizure episodes.  Moreover, the Veteran has not asserted that his seizures recurred during or were potentially aggravated during his second period of service, nor has he made any assertions that his service-connected disabilities caused or aggravated his seizure disorder.  Furthermore, as the Veteran has not experienced a seizure since 1999, there is no medical evidence suggesting such a correlation to his second period of service or aggravation therein.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a seizure disorder; accordingly, there is no reasonable doubt that may be resolved in his favor, and service connection for a seizure disorder is not warranted.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a seizure disorder is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


